Citation Nr: 1121273	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1994 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The Board remanded this matter in October 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Due to his service-connected disabilities, the Veteran has effectively lost the use of his lower extremities such as to preclude locomotion without the aid of a walker or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2002); 38 C.F.R. 
§§ 3.350(a), 3.809, 4.63 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim. VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction. Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  In this case, as explained below, VA has strictly complied with the VCAA by providing the Veteran adequate notice and assistance with regard to the claims on appeal. Accordingly, the Veteran is not prejudiced by the Board's decision to proceed with the disposition of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO provided the Veteran with VCAA notice in a September 2005 letter. The letter informed the Veteran of the evidence necessary to substantiate his claim and explained what evidence he should provide and what information and evidence VA would attempt to obtain on his behalf.

The RO made reasonable efforts to assist the Veteran.  The pertinent medical records have been obtained and associated with the claims file, and the Veteran was afforded a VA examination.

The Board finds that VA provided the Veteran with adequate notice and assistance with regard to the claims on appeal.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

To establish entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must show that the veteran has permanent and total service-connected disability (1) due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) which includes (A) blindness in both eyes, having only light perception, plus (B) the anatomical loss or loss of use of one lower extremity; or (3) due to the loss or loss of use of one lower extremity together with (A) residuals of organic disease or injury, or (B) the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2010).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2010).

An April 2002 rating decision granted a total disability rating based upon individual unemployability (TDIU).  VAOPGCPREC 94-90 held that a veteran's receipt of a total disability rating based on individual unemployability due to service-connected disability (TDIU) satisfies the prerequisite of a permanent and total rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.

At the August 2009 video hearing, the Veteran testified that he is in a wheelchair almost constantly.  He stated that he can walk about 10 to 15 feet without his wheelchair.  

A report of a January 2006 spine examination noted that the Veteran reported the use of a walker and a wheelchair.  The examiner indicated that the Veteran was unable to walk more than a few yards.  In a comments section, the examiner noted that the Veteran, "has not lost the complete use of his extremities at this time but has to use one of the devices above to get around."

A VA annual examination in September 2006 noted that the Veteran was seen at the Dallas VA for gait training assessment and was noted to have a significant decline in functional mobility due to weakness in the bilateral lower extremities and right upper extremity and the low back area.  It was noted that the Veteran was given a motorized wheelchair and was also using bilateral knee braces to help for minimal ambulation needs.   Diagnoses included decrease in mobility function, use of powered chair.  
The Veteran had a VA examination in March 2010.  The VA examiner noted that the Veteran uses an electric wheelchair.  The examiner noted that imbalance constantly affects the ability to ambulate.  The examiner further indicated that the Veteran cannot walk more than a few yards.    

The Board finds that the requirements of 38 C.F.R. § 3.809 have been met.  It has been shown that the Veteran has a need for regular and constant use of a wheelchair, braces, crutches or canes, as a normal mode of locomotion although occasional locomotion by other means may be possible.  See 38 C.F.R. § 3.809(d).  Accordingly, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is established.


ORDER

Entitlement to specially adapted housing is granted.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


